1
     MICHAEL BEEDE, ESQ.
2    Nevada Bar No. 13068
     JAMES W. FOX, ESQ.
3    Nevada Bar No. 13122
     The Law Office of Mike Beede, PLLC
4
     2470 St. Rose Pkwy., Ste. 307
5    Henderson, NV 89074
     Phone: 702-473-8406
6    eservice@legallv.com
7
     Attorney for Defendant LV Real Estate Strategic Investment Group LLC, Series 2110

8                               UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEVADA
9

10   THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-02352-JAD-CWH
     THE BANK OF NEW YORK, AS TRUSTEE
11   FOR THE CERTIFICATE HOLDERS OF
     CWALT, INC., ALTERNATIVE LOAN
12   TRUST, 2006-OC8, MORTGAGE PASS-
13   THROUGH CERTIFICATES, SERIES 2006-
     OC8, a national bank,
14
                       Plaintiff,
15
                                                      STIPULATION AND
16   vs.                                              [PROPOSED]ORDER TO EXTEND LV
                                                      REAL ESTATE STRATEGIC
17   SUNRISE BAY OWNERS’ ASSOCIATION, a               INVESTMENT GROUP’S TIME TO
     Nevada corporation; LV REAL ESTATE               RESPOND TO MOTION FOR
18
     STRATEGIC INVESTMENT GROUP LLC                   SUMMARY JUDGMENT [ECF. 44]
19   SERIES 2110, a Nevada limited liability
     company, MICHAEL CLAUSELL, JR., an
20   individual, KEREKIA CLAUSELL, and
     individual,
21

22                     Defendants.

23          Defendant LV Real Estate Strategic Investment Group LLC, Series 2110 (hereafter,

24   “Defendant” or “LV RE”), by and through its attorneys of record, Michael N. Beede, Esq. and

25   James W. Fox, Esq., of The Law Office of Mike Beede, and Plaintiff, THE BANK OF NEW

26   YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE CERTIFICATE

27   HOLDERS OF CWALT, INC., ALTERNATIVE LOAN TRUST, 2006-OC8, MORTGAGE

28   PASS-THROUGH CERTIFICATES, SERIES 2006-OC8, a national bank, (hereinafter
                                                  1
1    “Plaintiff” or “BNYM”) by and through its counsel J. Stephen Dolembo, Esq. and Shadd A.
2    Wade, Esq. of Zieve, Brodnax & Steele, LLP hereby stipulate to extend the time for LV RE to
3    Respond to BNYM’s Motion for Summary Judgment [ECF 44] by two weeks.
4           The parties agree that good cause exists for this extension. Defendant LV RE needs
5    additional time to evaluate new authority including but not limited to Bank of America v. Thomas
6    Jessup LLC 135 Nev. Adv. Opp. 7 (March 7, 2019). The parties agree that good cause supports
7    an extension and the extension is not for purposes of delay or any other bad faith purpose.
8           The new deadline for the response shall be May 9, 2019.
9           IT IS SO STIPULATED.
10

11    DATED this 30th day of April, 2019.            DATED this 30th day of April, 2019.

12    THE LAW OFFICE OF MIKE BEEDE, PLLC             ZIEVE, BRODNAX & STEELE, LLP
13
      By:/s/ James W. Fox                            By:/s/ J. Stephen Dolembo
14       MICHAEL BEEDE, ESQ.                            SHADD A. WADE, ESQ.
         Nevada Bar No. 13068                           Nevada Bar No. 11310
15       JAMES W. FOX, ESQ.                             J. STEPHEN DOLEMBO, ESQ.
16
         Nevada Bar No. 13122                           Nevada Bar No. 9795
         2470 St. Rose Pkwy, Suite 307                  9435 West Russell Road, Suite 120
17       Henderson, NV 89074                            Las Vegas, NV 89148
         T: 702-473-8406                                T: 702-948-8565
18       Attorneys for Defendant, LV REAL               Attorneys for Plaintiff, THE BANK OF
19       ESTATE STRATEGIC INVESTMENT                    NEW YORK MELLON FKA THE
         GROUP LLC SERIES 2110                          BANK OF NEW YORK, AS TRUSTEE
20                                                      FOR THE CERTIFICATE HOLDERS
                                                        OF CWALT, INC., ALTERNATIVE
21                                                      LOAN TRUST, 2006-OC8,
22                                                      MORTGAGE PASS-THROUGH
                                                        CERTIFICATES, SERIES 2006-OC8
23

24

25

26

27

28

                                                     2
                                                        Case Name: BNYM v. Sunrise Bay, et al.
1
                                                        Case Number: 2:17-cv-02352-JAD-CWH
2
                                                ORDER
3
            The Court, having reviewed the stipulation of the parties, and good cause appearing
4
     therefore,
5
                   IT IS HEREBY ORDERED that the time for LV RE to Respond to BNYM’s
6
     Motion for Summary Judgment [ECF 44] be extended by two weeks. The new deadline for the
7
     response shall be May 9, 2019.
8
            IT IS SO ORDERED.
9

10
                          Dated this ____ day of April, 2019.
11

12

13
                                           UNITED STATES DISTRICT JUDGE
                                            Dated: April 30, 2019.
14   Submitted by:
     THE LAW OFFICE OF MIKE BEEDE, PLLC
15

16
     By:/s/ James W. Fox
17      MICHAEL BEEDE, ESQ.
        Nevada Bar No. 13068
18      JAMES W. FOX, ESQ.
19      Nevada Bar No. 13122
        2470 St. Rose Pkwy, Suite 307
20      Henderson, NV 89074
        T: 702-473-8406
21
        Attorneys for Defendant, LV REAL ESTATE
22      STRATEGIC INVESTMENT GROUP LLC SERIES 2110

23

24

25

26

27

28

                                                    3
